Case 1:15-cv-04579-RA-KNF Document 136 Filed 12/31/20 Page 1 of 2
                   Case 1:15-cv-04579-RA-KNF Document 136 Filed 12/31/20 Page 2 of 2




Plantiff's request for the appointment of pro bono counsel
is granted. The Pro Se office is respectfully directed to
request pro bono counsel for Plaintiff. Plaintiff is
advised that the Court does not have the power to
obligate attorneys to represent pro se litigants in civil
matters. The Court relies on volunteer attorneys, and
there is no guarantee that a volunteer will be available. If
an attorney decides to take the case, the attorney will
contact Plaintiff directly and notify the Court that they
have done so.

The conference currently scheduled for January 22, 2021
is adjourned sine die. The Clerk of Court is respectfully
directed to mail a copy of this Order to Plaintiff.

                                           SO ORDERED.


                                  ____________________
                                     Hon. Ronnie Abrams
                                      December 31, 2020
